DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been examined; claims 11-24 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A networked computer system that interfaces to a plurality of user computer systems, at least some of which are located remote from the networked computer system, the networked computer system comprising:
a user interface server that generates a first graphical user interface and a second graphical user interface and sends data representing the first graphical user interface and the second graphical user interface to a user computer system or a user, wherein the first graphical user interface is adapted to receive a user give-item commitment from the user, wherein the user give-item commitment represent a commitment from the user to give away, to a second user, a user give-item in exchange for a get-item of a plurality of get-items, wherein the user give-item is an item, product, service, or right owned by the user and wherein the get-item is an item, product, service, or right not owned by the user but desired by the user, and wherein the second graphical user interface is adapted to present a sequence of images of get-items of the plurality of get-items in sequence and adapted to present the user with indications of allowed user actions;
data storage for a user database and an items database, the items database comprising records of get-items and give-items, the records including data fields for an exchange credit value for each get-item and each give-item;
an item selection module of the networked computer system, coupled to allow for access to the items database, that selects give-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database;
a user presentation module, coupled to the user interface server, that provides the user interface server with item presentation data for the second graphical user interface and receives indications, from the user interface server, of user interactions with the second  graphical user interface, and wherein the item presentation data depends on the user interactions with the second graphical user interface in that a user is presented with a current get-item and if the user selects, using the second graphical user interface, the current get-item during a current selection period, the current get-item is flagged as a taken get-item and if the user does not select the current get-item during a current selection period or declines the current get-item, the current get-item becomes a past get-item and a next get-item in the sequence of the plurality of get-items becomes the current get-item for user selection;
a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period; and
an image management module, coupled to the user presentation module and the items database for serving one or more images of the current get-item.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “networked computer system”, “user computer systems”, “user interface server”, “first graphical user interface”, “second graphical user interface”, “user database”, “items database”, “item selection module”, “user presentation module”, “clock module”, and “image management module”, the steps of “receive”, “present”, “present”, “selects”, “provides”, “providing”, and “serving” in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A networked computer system that interfaces to a plurality of user computer systems, at least some of which are located remote from the networked computer system, the networked computer system comprising:
a user interface server that generates a first graphical user interface and a second graphical user interface and sends data representing the first graphical user interface and the second graphical user interface to a user computer system or a user, wherein the first graphical user interface is adapted to receive a user give-item commitment from the user, wherein the user give-item commitment represent a commitment from the user to give away, to a second user, a user give-item in exchange for a get-item of a plurality of get-items, wherein the user give-item is an item, product, service, or right owned by the user and wherein the get-item is an item, product, service, or right not owned by the user but desired by the user, and wherein the second graphical user interface is adapted to present a sequence of images of get-items of the plurality of get-items in sequence and adapted to present the user with indications of allowed user actions;
data storage for a user database and an items database, the items database comprising records of get-items and give-items, the records including data fields for an exchange credit value for each get-item and each give-item;
an item selection module of the networked computer system, coupled to allow for access to the items database, that selects give-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database;
a user presentation module, coupled to the user interface server, that provides the user interface server with item presentation data for the second graphical user interface and receives indications, from the user interface server, of user interactions with the second  graphical user interface, and wherein the item presentation data depends on the user interactions with the second graphical user interface in that a user is presented with a current get-item and if the user selects, using the second graphical user interface, the current get-item during a current selection period, the current get-item is flagged as a taken get-item and if the user does not select the current get-item during a current selection period or declines the current get-item, the current get-item becomes a past get-item and a next get-item in the sequence of the plurality of get-items becomes the current get-item for user selection;
a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period; and
an image management module, coupled to the user presentation module and the items database for serving one or more images of the current get-item.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.) Specifically, the additional elements of a networked computer system, user computer systems, user interface server, graphical user interface(s), data storage, user database, items database, item selection module, user presentation module, clock module, and image management module, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the receiving and presenting are done on a graphical user interface, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive a user give-item commitment from the user, present a sequence of images, present the user with indications of allowed user actions) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 2-10 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the user interface server is an application programming interface (“API”) server (additional element merely links the abstract idea to a technological environment)
wherein the user interface server is a web server (additional element merely links the abstract idea to a technological environment)
wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item (additional element merely links the abstract idea to a technological environment thus does not integrate the abstract idea into a practical application) 


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, U.S. 20130151372 A1 (hereafter referred to as “Liu”), in view of Himmelstein, U.S. 20080228627 A1 (hereafter referred to as “Himmelstein”). 

Regarding claim 1, Liu discloses a networked computer system that interfaces to a plurality of user computer systems, at least some of which are located remote from the networked computer system ([0015] – networked system connects to one or more clients and devices via Internet), the networked computer system comprising:
a user interface server that generates a first graphical user interface and a second graphical user interface and sends data representing the first graphical user interface and the second graphical user interface to a user computer system or a user ([0017] – device machine 110 provides user interfaces to perform functionalities and communicate with the networked system 102 for a user), wherein the first graphical user interface is adapted to receive a user give-item commitment from the user, wherein the user give-item commitment represent a commitment from the user to give away, to a second user, a user give-item in exchange for a get-item of a plurality of get-items, wherein the user give-item is an item, product, service, or right owned by the user and wherein the get-item is an item, product, service, or right not owned by the user but desired by the user ([0043] – item submission module 302 receives an image of an item [user give-item] the first user wishes to barter, trade, or exchange for one or more other items [get-item]; [0045] – facilitating other users to choose trading one or more of their items for the first user’s item), and wherein the second graphical user interface is adapted to present a sequence of images of get-items of the plurality of get-items in sequence and adapted to present the user with indications of allowed user actions ([0050] – match request screen 527 shows a bottom portion 529 filled with images of matching items [get-items] and includes an area 530 that instructs and notifies the first user what to do to request the matching item such as shaking the phone or touching a button [indications of allowed user actions]);
data storage for a user database and an items database, the items database comprising records of get-items and give-items, the records including data fields for an exchange credit value for each get-item and each give-item ([0046] – item entry module 305 creates and saves item entries in appropriate databases. The item entry comprises item information and the first user identifier);
an item selection module of the networked computer system, coupled to allow for access to the items database, that selects get-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database ([0051] – item matching module 306 determines tradeable items that match the first user’s submitted item based on pre-determined criteria; [0052] – criteria comprises price/value), and Liu discloses coupling among servers and a network interface, and databases, and components operable for performing selection (Figure 6; paragraphs 0018, 0023, 0038, and 0046);
a user presentation module, coupled to the user interface server, that provides the user interface server with item presentation data for the second graphical user interface and receives indications, from the user interface server, of user interactions with the second  graphical user interface ([0054] – item matching module presents matching results on the device machine; [0055] – when the first user views a matching item they have several response options [user interactions] such as requesting more matching items), and wherein the item presentation data depends on the user interactions with the second graphical user interface in that a user is presented with a current get-item and if the user selects, using the second graphical user interface, the current get-item during a current selection period, the current get-item is flagged as a taken get-item ([0058] – once a user selects a matching tradeable item, the trading module 308 facilitates and transmits a trade request message) and if the user does not select the current get-item during a current selection period or declines the current get-item, the current get-item becomes a past get-item and a next get-item in the sequence of the plurality of get-items becomes the current get-item for user selection ([0057] – if the device machine receives requests to display another of the tradeable items from among the matching results, the item matching module 306 increments to the next matching tradeable item and presents that tradeable item); and
an image management module, coupled to the user presentation module and the items database for serving one or more images of the current get-item ([0031] – imaging application 216 utilizes images that a user may upload, incorporate images from within viewed listings, and image galleries to include within the listings; [0046] – item entry in database includes received item image).
Liu further discloses controlling which options are available for selection by the user (paragraphs 54, 55, 57, and 63; Figure 5E). 
Liu does not explicitly disclose a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period.
Himmelstein, on the other hand, teaches a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period in [0102] – “time remaining” display box 626 is displayed where the system locks the barter order to the individual for a predetermined duration. If the time expires, the system provides the user with options; [0103] – user may clear, change the barter order, or finalize the transaction.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Liu, a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period, as taught by Himmelstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu, to include the teachings of Himmelstein, in order to facilitate selection of an item to be bartered (Himmelstein: [0010]).

Regarding claim 3, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the user interface server is an application programming interface (“API”) server ([0073] – computer system comprises API server 114).

Regarding claim 4, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the user interface server is a web server ([0073] – computer system comprises web server 116).

Regarding claim 5, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the exchange credit comprises an item provided by another user ([0058] – second user provides the selected tradeable item).

Regarding claim 9, Liu in view of Himmelstein teaches the networked computer system of claim 1. Himmelstein further teaches wherein the second graphical user interface includes a display of an indication that the current get-item will be the taken get-item upon expiration of the current selection period for the current get-item if the user does not reject the current get-item or make another user interface selection ([0102] – “Additionally, when a barter order is chosen, the system 100 “locks” the barter order, including the price, to the individual for a predetermined duration. A display of the time remaining to complete the transaction appears in a “time remaining” display box 626. Should the time expire, the system 100 provides two options: 1) finalize transaction; 2) or lose transaction in “X” seconds, with seconds decrementing on screen. The system 100 may, if desired, inform the individual that someone else is looking at the same barter order and may inform other users that there are pending barter orders which may come available”).

Regarding claim 10, Liu in view of Himmelstein teaches the networked computer system of claim 1. Himmelstein further teaches wherein the second graphical user interface includes a display of a countdown clock representing future expiration of the current selection period for the current get-item ([0102] – “time remaining” display box shows display of the time remaining to complete the transaction).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Himmelstein, in further view of Blair et al., U.S. 20170372388 A1 (hereafter referred to as “Blair”). 

Regarding claim 2, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the allowed user actions indicated by the second graphical user interface include selection of the current get-item, declining the current get-item ([0055] – first user can request more matching tradeable items if there are no satisfactory tradeable items; [0058] – first user selects at least one of the matching tradeable items for trade).
Liu in view of Himmelstein does not explicitly teach exclude the user backing up through the sequence of the plurality of get-items after declining the current get-item or after expiration of the current selection period for that current get-item.
Blair, on the other hand, teaches exclude the user backing up through the sequence of the plurality of get-items after declining the current get-item or after expiration of the current selection period for that current get-item in [0015] – when a customer rejects a fresh item image, the system will provide a different scanned image for the customer to choose from. The system will continue to replace rejected fresh items until the timer runs out. 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, exclude the user backing up through the sequence of the plurality of get-items after declining the current get-item or after expiration of the current selection period for that current get-item, as taught by Blair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Blair in order to provide the customer with a satisfactory purchase and pick the highest quality item (Blair: [0003-0004]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Himmelstein, in further view of Rahim et al., U.S. 20150242941 A1 (hereafter referred to as “Rahim”).

Regarding claim 6, Liu in view of Himmelstein teaches the networked computer system of claim 1. 
Liu in view of Himmelstein does not explicitly teach wherein the exchange credit comprises a monetary credit provided by another user.
Rahim, on the other hand, teaches wherein the exchange credit comprises a monetary credit provided by another user in [0120] – promotion can be offering running shoes for $25; [0148] – third party system can provide for the exchange of money between the provider and consumer.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, wherein the exchange credit comprises a monetary credit provided by another user, as taught by Rahim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Rahim in order to increase the likelihood of promotional purchases (Rahim: [0002-0003]).

Regarding claim 7, Liu in view of Himmelstein teaches the networked computer system of claim 1. 
Liu in view of Himmelstein does not explicitly teach wherein unless an item being displayed is rejected by the user, the item selection module invokes an image process to vary an image of the item being presented according to a graphical process configured to convey that the item being presented will be selected at an end of the predetermined time period.
Rahim, on the other hand, teaches wherein unless an item being displayed is rejected by the user, the item selection module invokes an image process to vary an image of the item being presented according to a graphical process configured to convey that the item being presented will be selected at an end of the predetermined time period in [0223] – representation of item 1202 may be associated with information on the item such as whether the item has limited availability.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, wherein unless an item being displayed is rejected by the user, the item selection module invokes an image process to vary an image of the item being presented according to a graphical process configured to convey that the item being presented will be selected at an end of the predetermined time period, as taught by Rahim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Rahim in order to increase the likelihood of promotional purchases (Rahim: [0002-0003]).

Regarding claim 8, Liu in view of Himmelstein teaches the networked computer system of claim 7. 
Liu in view of Himmelstein does not explicitly teach wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item.
Rahim, on the other hand, teaches wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item in [0266] – consumer input may be drag and drop such that the consumer drags a button or indicator of the item to a purchase drop region.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item, as taught by Rahim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Rahim in order to optimize purchases with interfaces (Rahim: [0111]).

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.  With regard to 35 U.S.C. 101, Applicant argues that the elements might be implemented using generic computer components, they do not themselves become generic and discountable.  Examiner replies that having a computer system perform operations does not make the system, or the method which the operations constitute, significantly more than an abstract idea.  Some of the claims in the four Shepherd patents at issue in Alice Corporation v. CLS Bank recited specific computer components or the use thereof, but the Supreme Court nonetheless found them not to qualify as significantly more than an abstract idea, nor to qualify as a practical application for purposes of patent law even though the claims had some practical use for exchanging obligations as between parties.  Applicant argues that claim 1 is integrated into a practical application, and that this practical application can be a computer-implemented game played by a user of the computer system.  Examiner replies that, in addition to other issues regarding the potential eligibility or ineligibility of the claims, features of a computer-implemented game that are not explicitly recited in the claims should not, for examination purposes, be read in from the specification and treated as if present.
The computer system of claim 1 can be regarded as a technological implementation of a system that could be performed by human interaction.  For example, a human auctioneer or intermediary could present a user with information on a current get-item, and if the user declined a current get-item, or did not select it within a time period, the human being could then present a next get-item, while the previously current get-item became a past get-item.  Claim 1 does not recite the language of, for example, claim 11 (now Withdrawn) regarding permanently removing an image of a rejected item, and, leaving aside the issues that might arise in examining claim 11, the limitations of claim 11, or of other claims, should not be read into claim 1.   
Examiner further notes with regard to claims 1-10 that essentially well-understood, routine, and conventional technology can be applied to implement the claimed invention.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, such elements of claim 1 as sending data representing graphical user interfaces to a user computer system or a user need involve only well-understood, routine, and conventional functions and technology.  
The courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional functions, in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, , such elements of claim 1 as data storage for a user database and an items database, and an item selection module coupled to the items database, need involve only well-understood, routine, and conventional functions and technology.
Regarding obviousness under 35 U.S.C. 103, Applicant argues that nothing in Liu suggests that the second set of matching results would be such that items in the first set of matching results would not appear.  Applicant asserts that Liu does not disclose or suggest making an item a past get-item.  Applicant then quotes {0117], [0124], and [0125] of the instant specification for applicable rules, for example, from [0124], “that once a user rejects a first item by a gesture such as swiping, touching, and the like, a second get-item is then presented and the first item is removed and may not be seen again unless other criteria is meet [sic] such as the user has a token such as a powerups or other credits to bring back the rejected item as described herein.”  Examiner replies that this argument is not commensurate with the scope of the claims.  An item in Liu which has been viewed and is no longer being viewed can be considered a past item; claim language should be given its broadest reasonable interpretation, and there is no obligation on the part of Examiner to read in possible embodiments not actually recited in claims 1-10, such as a past item, once declined or not selected by a user, becoming inaccessible for any future viewing by that user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Efraimov et al. (U.S. Patent 9,152,993) disclose systems and methods for a website application for the purpose of trading, bartering, swapping, or exchanging personal property through a social networking environment.  Achuthan et al. (U.S. Patent 9,672,259) disclose methods and systems to refine search information.  Mikurak (U.S. Patent 10,013,705) discloses increased visibility during order management in a network-based supply chain environment.  Viswanath et al. (U.S. Patent 10,115,105) disclose a method and system for facilitating consumer interactions for performing purchase commands.  Branham et al. (U.S. Patent 10,748,196) disclose a system and method for fresh online experience.  
Brown (U.S. Patent Application Publication 2022/0067804) has been considered for possible double patenting (rejections not made).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 8, 2022